Name: Council Regulation (EEC) No 1200/90 of 7 May 1990 on the improvement of the community production of apples
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  plant product
 Date Published: nan

 11 . 5 . 90 Official Journal of the European Communities No L 119 / 63 COUNCIL REGULATION (EEC) No 1200/ 90 of 7 May 1990 on the improvement of the Community production of apples HAS ADOPTED THIS REGULATION: Article 1 During the 1990 / 91 , 1991 / 92 and 1992 / 93 marketing years , apple producers in the Community shall qualify , on application and under the conditions laid down in this Regulation, for a premium, to be paid once only , for the grubbing-up of apple trees other than cider-apple trees . Article 2 1 . The premium shall be granted subject to a written undertaking by the recipient : (a ) to grub up or have grubbed up , at one time, before 1 April of a given year the whole of his apple orchard ; (b ) to refrain from planting any apple trees . 2 . For the purposes of this Regulation , 'apple orchard' means all parcels on the holding under apple trees less than 20 years old with a density of more than 400 trees per hectare . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 234 (3 ) thereof, Having regard to the proposal from the Commission ( l ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas a feature of the Community market for apples is a certain mismatch between supply and demand ; whereas this situation is causing in particular a fall in prices and major withdrawals ; Whereas market stabilizationmeasures alone are not capable of remedying this imbalance ; whereas specific measures should be taken to adapt production potential to present and foreseeable outlets for Community production ; Whereas that objective may be achieved by introducing grubbing-up premiums for a period of three years for producers who undertake to abandon production of apples other than cider apples ; whereas , in order to ensure that this grubbing-up measure is effective , only producers with the most productive orchards should qualify for the premium on condition that they undertake in writing not to replant apple trees ; Whereas the premium, to be paid once only , must be determined by taking account ofboth the cost of grubbing-up and the loss of income; Whereas the aim of the grubbing-up premium is to achieve the objectives laid down in Article 39 of the Treaty ; whereas provision should be made for the measure to be financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF); Article 3 The premium shall be fixed taking account in particular of grubbing-up costs and the loss of income to producers carrying out grubbing-up operations . Article 4 The Member States shall check whether recipients of the premium have fulfilled the undertakings laid down in Article 2 . They shall take any further measures in particular to ensure compliance with the provisions of the premium scheme . They shall inform the Commission of the measures taken . Whereas that action shallbe implemented in Portugal as from this marketing year , Article 5 Themeasures provided for in this Regulation shall be deemed intervention intended to stabilize the agricultural markets within the meaning of Article 3 of Regulation (EEC) No 729 / 70 of the Council of 21 April 1970 on the financing (!) OJ No C 49 , 28 . 2 . 1990 , p. 82 . ( 2 ) OJ No L 96 , 17 . 4 . 1990 . ( 3 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . No L 119 / 64 Official Journal of the European Communities 11 . 5 . 90 of the common agricultural policyJ 1 ), as last amended by Regulation (EEC) No 2048 / 88 ( 2 ). They shall be financed by the EAGGF Guarantee Section . Article 6 The premium shall be determined and the detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035 / 72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ( 3 ), as last amended by Regulation (EEC) No 1193 / 90 ( 4 ). Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply in Portugal as from its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS ( ¢) OJ No L 94 , 28 . 4 . 1970 , p . 13 . ( 2 ) OJ No L 185 , 15 . 7 . 1988 , p . 1 . ( 3 ) OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 4 ) See page 43 of this official Journal .